Citation Nr: 1115410	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-01 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefits sought on appeal.

The Veteran testified at an RO hearing in March 2010.  Moreover, a video conference hearing was held in April 2010 with the Veteran in Des Moines, Iowa, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  Transcripts from both hearings have been associated with the claims file.

Subsequent to the aforementioned hearing, the record was held open for a period of 30 days to submit more recent records of treatment from the Des Moines Vet Center documenting the Veteran's treatment from March 2010 to the present; the Veteran has submitted a letter from his readjustment counseling specialist at the Vet Center dated in February 2011 that summarized his treatment of the Veteran from September 2003 to the present, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

As discussed further below, the Veteran has presented some evidence regarding his PTSD and unemployment.  However, he specifically indicated during the March 2010 RO hearing that he was not making a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Therefore, TDIU will not be discussed.


FINDINGS OF FACT

1.  Prior to February 20, 2008, the Veteran's PTSD was manifested by depression, nightmares, flashbacks, and GAF scores ranging from 50 to 60.

2.  From February 20, 2008, the Veteran's PTSD was manifested by suicidal ideation, hallucinations, some impairment in memory and hygiene, impaired impulse control, and GAF scores ranging from 40 to 55.


CONCLUSIONS OF LAW

1.  Prior to February 20, 2008, the criteria for a rating in excess of 50 percent for PTSD with depressive disorder have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

2.  From February 20, 2008, the criteria for a 70 percent disability rating for PTSD with depressive disorder have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in February 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in November 2008.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcripts have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD with depression.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is currently assigned a 50 percent rating under Diagnostic Code 9411.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

C.  Evidence

VA treatment records show the Veteran was seen in April 2007.  He reported that he continued to have nightmares and could not go to classes.  He denied any side effects from his medication.  Findings of a mental status examination were mostly normal, with some unspecified abnormal thought content.  The Veteran's GAF score was 60.

In May 2007, the Veteran reported feeling depressed and withdrawn, and had low self-esteem.  He had increased levels of anxiousness and occasional nightmares, but was able to sleep well.  His wife noted that he seemed "spaced out" and spent a lot of time staring at the walls.  He drove a truck for 10 hours a day.  He denied any suicidal or homicidal ideation.  A mental status examination was normal, and the Veteran's GAF score was 60.

Private treatment records dated May 2007 show the Veteran's spouse contacted his counselor requesting that the Veteran be seen for severe depression.  When asked about how he was feeling, the Veteran's responses were labile and flat.  The Veteran spoke in a low tone and was withdrawn.  

In July 2007, the Veteran reported continued flashbacks and nightmares.  His mood was "up and down" at times, and he had difficulty falling asleep.  He rated his depression as 9/10 in severity.  A mental status examination was normal, except for findings of a depressed mood.  The Veteran's GAF score was 50.

In November 2007, the Veteran reported that he worked 10 hours a day, and was afraid of losing his job if he cut down his hours.  Because he could not get time off from work, he was unable to attend the Vet Center as frequently as he wanted.  He had been depressed about his physically demanding work, but looked forward to retirement in the coming year.  His wife reported an improvement in the Veteran's overall mood, though he had been sleeping poorly some nights.  The Veteran had war-related nightmares and cold sweats.  A mental status examination was normal, except for depressed mood and some hallucinations.  The Veteran's GAF score was 50.

Private records dated January 2008 show the Veteran reported felling depressed and angry.  He spoke about experiences with road rage, sleep deprivation, and dreams.

The Veteran underwent a VA examination in February 2008.  The Veteran was treating his condition through the Mental Health Center with VA, and through a counselor at the Des Moines Vet Center.  The Veteran reported being on layoff from his job since December 2007.  This was a seasonal phenomenon, and the Veteran expected to return to work in a few weeks.  While he enjoyed his job, the Veteran stated that the long hours alone in his truck were not mentally occupying, and he sometimes experienced intrusive thoughts.  He reported hearing voices, described as a little man sitting on his shoulder.  At home, the veteran collaborated with his wife on various household tasks, including cooking and yard work.  Socially, he and his wife occasionally went out to dinner and had friends that they saw.  The Veteran was generally at home during the day, but occasionally went outside for groceries or other errands.  He reported having some difficulty in a crowded grocery store, and would sometimes forget where he was when driving.  He generally watched television in the evening but avoided war-related content.  In the evenings, he sometimes had difficulty shutting down his thoughts, including the little man talking to him.  This voice sometimes suggested that the Veteran harm himself, and the Veteran himself stated that he might be better off dead.  He had such suicidal thoughts about 3 times per month on average.  He stated that nightmares occurred about twice per week, and had intrusive thoughts on a near-daily basis.  Crying spells occurred several times per week.  He noted that he was easily startled and reacted strongly to loud noises.  He was irritable and verbally abused his wife, though he denied any physical abuse.  

On examination, the Veteran's manner was gruff and irritable, but not extreme.  His speech was logical with no indication of hallucinations, delusions, or any formal thought disorder.  He was oriented in 3 spheres, with adequate memory and concentration for the purposes of the interview.  The examiner opined that the Veteran's condition resulted in occasional decreases in work efficiency or intermittent periods of an inability to perform occupational tasks, but he had generally satisfactory routine behavior, self-care, and conversation.  He worked full time, had a close relationship with his wife, and had some social contact with his community.  His GAF score was 52.

VA treatment records dated March 2008 show the Veteran was doing well and had no specific complaints.  His mood had improved overall, though he still had good days and bad days.  He denied any suicidal or homicidal thoughts.  He reported sleeping well.  A mental status examination reflected no abnormalities.  His GAF score was 50.

Private records dated April 2008 show the Veteran reported feeling less edgy, less depressed, and less anxious.  He expressed concern that his employer wanted him at work and threatened to replace him despite his shoulder surgery.  The Veteran appeared anxious, frustrated, and angry.

In May 2008, the Veteran stated that his medications were helping his symptoms, but he continued to have difficulty.  He reported having nightmares 3 to 4 times per week, and avoided war news and crowded places.  He had ongoing auditory hallucinations of a little man on his shoulder telling him he was no good and should end his life.  The Veteran stated that he shrugged off these suggestions and had no plan to act on them.  However, the voices did make him feel hopeless and worthless.  A mental status examination was normal, except for hallucinations, a depressed mood, and a labile affect.  The Veteran's GAF score was 40.

Private records dated June 2008 show the Veteran was feeling less stressed and depressed.  The Veteran was calm, relaxed, and in good spirits, though he was in physical pain due to a shoulder condition.

In July 2008, the Veteran reported that his adjusted medications had helped his symptoms over time.  His mood was euthymic, sad and irritable.  He continued to have nightmares about 3 times per week.  He also had occasional hallucinations, but felt his medications had reduced their frequency and intensity.  A mental status examination was normal, except for occasional auditory hallucinations and a labile affect.  His GAF score was 40 to 45. 

In August 2008, the Veteran reported an overall improvement in his PTSD symptoms, but acknowledged that he had become more irritable over the past few weeks.  He continued to experience auditory hallucinations of the little man on his shoulder.  He had stopped driving his truck after shoulder surgery, and planned to retire.  A mental status examination was normal, except for hallucinations and a labile affect.  The Veteran's GAF score was 40.

Private records dated August 2008 show the Veteran was feeling moody and angry.  He shared his thoughts and feelings freely with the treating counselor.  During an additional visit, the Veteran described his mood as unstable and acknowledged verbally abusing his wife.

In September 2008, the Veteran's level of Seroquel was increased due to complaints of continued sleep disturbance.  His mood continued to improve but he still had some difficulties.  A mental status examination was normal, except for hallucinations and a labile affect.  The Veteran's GAF score was 40.

Private records dated October 2008 show the Veteran experienced less depression, and his mood had stabilized.  He appeared to be in good spirits, though still anxious.

In November 2008, the Veteran reported improved sleep but experienced confusion when waking up at night.  He also felt dizzy and was "bouncing against walls" after getting up.  His mood was still labile and he had more bad days than good.  He had flashbacks during the day time.  Auditory hallucinations occurred every other day, lasting 2 to 3 hours.  A mental status examination was normal, except for hallucinations and a labile affect.  The Veteran's GAF score was 40.

In December 2008, the Veteran reported that he still had difficulty sleeping at night and felt anxious during the day.  He had an irritable mood and a low frustration tolerance.  His auditory hallucinations continued but were less intense.  A mental status examination was normal, except for hallucinations and a labile affect.  The Veteran's GAF score was 40.

Private records dated January 2009 show the Veteran was having difficulties with feeling edgy and angry after a recent change in his medication.  Later in the month, however, he was feeling much better, with less stress and nervousness.  His mood had stabilized, and he was sleeping 6 to 7 hours straight.  He spoke about getting away on vacation.

In February 2009, the Veteran stated that his recently prescribed Citalopram had significantly improved his mood and anxiety.  He had minimal ups and downs, and his irritability and anxiety had subsided.  He was better able to control his anger and frustration, and he slept well.  He continued to have auditory hallucinations, but only about 2 to 3 times per week, with each episode lasting less than an hour.  A mental status examination was normal, except for hallucinations.  The Veteran's GAF score was 40.

Private records reflect that the Veteran was seen twice in February 2009.  Initially, he indicated that his condition had improved, and his counselor noted that he was laughing and joking.  During the following visit, the Veteran reported some low-level depression, rated as 6/10 in severity.  

In May 2009, the Veteran stated that his medications had significantly improved his mood and anxiety for the most part.  He still had occasional ups and downs.  He slept well at night.  He continued to experience auditory hallucinations, but they now occurred only about once per week.  A mental status examination was normal, except for hallucinations.  The Veteran's GAF score was 40.

In September 2009, the Veteran reported continued difficulties with nightmares, flashbacks, hypervigilence and avoidance.  He had intermittent auditory and visual hallucinations, each lasting a few minutes.  He was easily frustrated and had ups and downs in his mood.  He denied any feelings of hopelessness or worthlessness, and denied any suicidal or homicidal thoughts.  On examination, the Veteran's speech was normal in rate and rhythm.  His mood was euthymic and his thought process was normal and coherent.  Insight and judgment were good, and memory was intact.  There was no perceptual disturbance.  The Veteran's GAF score was 55.

The Veteran's wife submitted a statement dated March 2010.  She stated that the Veteran did not like crowds, and would often sit in restaurants with his back to the wall with full view of the doors and windows.  He will get startled over any loud noise and had to be carefully approached from behind.  He liked spending time with her and the kids, but was otherwise a loner.  He was uncomfortable around their grandchildren and would isolate himself when they were around.  He could be very quiet at times but be set off by a question or comment.  He also experienced nightmares and bad memories of his Vietnam experience.  

VA treatment records dated February 2010 show the Veteran reported sleeping about 5 to 6 hours and continued to experience nightmares.  He felt depressed at times, and found it hard to tolerate the noise of his grandchildren.  On examination, the Veteran's speech was clear, concise, and goal-oriented.  His mood was stable and his concentration was good.  His insight and judgment were good, and there was no sign of hypomanic or manic behavior.  The examining physician noted the Veteran's auditory hallucinations.  He denied any suicidal ideation.  His GAF score was 50.

The Veteran and his wife testified at an RO hearing in March 2010.  The Veteran stated that he was not working and felt that his PTSD had some effect on that.  He did not see his siblings, children, or other family members very much, and had little interaction with friends or acquaintances.  He had bad moods in the morning, often due to nightmares of the war.  He always had to have his back to a wall when going out to eat.  At home, there were times when his temper exploded, and he had to go outside to cool off.  Even then, he would be in a bad mood for the rest of the day.  He received treatment through a counselor at the Vet Center and a psychiatrist through VA.  He recalled one incident in which he blew up at the office of a psychiatrist.  His prescribed medications helped his condition to some extent, but he continued to have difficulties with his PTSD.  The Veteran's wife added that he was very quiet sometimes and then would blow up for no reason.  These conflicts usually resulted  in one of them having to leave the room.  She also stated that he would yell and scream in his sleep.  She recalled one incident in which the Veteran abruptly got out of their car at a stoplight and told her to go on without him.  He also had difficulty with memory, and could not recall what he did the previous day.  She stated that he sometimes talked about the little man sitting on his shoulder telling him to do things.

The Veteran was afforded an additional VA examination in April 2010.  The Veteran was appropriately dressed and groomed.  He was cooperative and responsive to the examination.  There was no clear evidence of malingering, but according to the examiner, the Veteran presented some symptoms in a dramatized manner, such as difficulties with memory.  The examiner also noted that the Veteran had previously claimed to have first seen the little man on his shoulder back in 2006.  During the examination, however, he stated he first saw the little man in Vietnam following a specific stressful incident.  He described thought broadcasting or insertion beliefs related to the little man hallucination.  These thoughts were sometimes about mundane matters, but also included suicidal ideas.  The Veteran stated that he did not feel compelled to follow the suggested actions.  The examiner noted that the Veteran's account of the little man was not clearly an auditory or visual hallucination.  Rather, it represented a dystonic ego state which the Veteran regarded as unacceptable and separate from himself.

The Veteran lived with his wife, and stated that she adjusted her behavior to his idiosyncrasies, particularly his irritability.  He described his relationship with his children as "fair."  He had retired from trucking about 1 year ago.  He found that the trucking routine provided him with excessive time to ruminate about his traumatic experiences during service.  He now stayed busy with gardening, mowing, and minor household repairs.  He used to go to the casino with his wife, but stopped in order to avoid the crowds.  He had coffee with a group from his community on a daily basis.  Sometimes he did not participate in the conversation.  He planned to take up fishing.

With respect to current symptoms, the Veteran stated that he slept anywhere from 4 to 7 hours per night.  He had decreased energy and increased irritability based on his sleep patterns.  He had some decreased appetite and libido.  He acknowledged some suicidal thoughts, which he attributed to the "little man," but denied any intent or plan.  He had some impaired memory, and relied on his wife for appointments and other reminders.  He had nightmares about twice per week.  He avoided conversations about Vietnam but attended military reunions.  He described a sense of foreshortened future and was negatively disposed to plan for the future.  He had hypervigilence and an exaggerated startle response.  Although he mentioned paranoia, the examiner stated that it was more likely than not that he referred to hypervigilence as paranoia.  The examiner stated that the Veteran's symptoms primarily affected his interpersonal functioning.  He had some friends and acquaintances with whom he interacted as his mood allowed.  While he expressed regret at the strain that his condition placed upon his marriage, he indicated that the relationship was solid.  While the Veteran retired to reduce the time he had to ruminate about his experiences, PTSD symptoms did not cause or require him to leave the work force.  His GAF score was 55.

VA treatment records dated May 2010 show the Veteran's primary symptoms were irritability, a short temper, nervousness, anxiety, nightmares, intrusive thoughts, and sleep disturbance.  He avoided crowds, and experienced hypervigilence and an exaggerated startle response.  He reported difficulty with the crowd at a Navy reunion two weeks earlier.

The Veteran's treating counselor from the Des Moines Vet Center submitted a letter dated February 2011.  He stated that the Veteran's symptoms included depression, low energy, interruption of sleep, intrusive thoughts about Vietnam, trust issues, and extreme anger.  He received both individual and group therapy.  His symptoms affected his social interactions and career.

Finally, the Veteran and his wife testified at a Board videoconference hearing in February 2011.  He stated that he experienced suicidal ideation.  Little things could set him off, and he would think that he simply did not want to be around anymore.  He was able to talk himself out of it, or his wife would talk him out of it.  He disliked being in crowds and preferred to spend very little time talking with others.  Both he and his wife stated that he would often get confused or lose track of a conversation.  He had violent outbursts with his wife, though he never hit her or destroyed anything.   He sometimes got lost when driving.  His wife also testified that he no longer showered or washed his hair with the same frequency as before.  The Veteran reported that he had a good relationship with his wife, but that he could not tolerate being around his grandkids.  His wife occasionally had friends come over, but the Veteran did not interact with any friends.  

Additional private records show the Veteran attended group therapy for his PTSD.

D.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 50 percent is not warranted prior to February 20, 2008.  The evidence generated during that period does not demonstrate that the Veteran's PTSD was manifested by suicidal ideation, obsessional rituals that interfered with activities, speech impairment, a near-continuous panic or depression affecting the ability to function independently, or neglect of personal hygiene.  The record reflects that the Veteran's condition resulted in depressed mood, nightmares, low self-esteem, and other symptoms contemplated in the assigned 50 percent rating.

However, as of February 20, 2008, the date of the Veteran's VA examination, the evidence demonstrates that the Veteran's PTSD was manifested by hallucinations, suicidal ideation, impaired impulse control, and impaired memory and episodes of confusion.  The Veteran's GAF scores also dipped to as low as 40 for a significant portion of this period, indicating a major level of impairment.  These findings do correspond to a disability level contemplated by the 70 percent disability rating under Diagnostic Code 9411.

A higher 100 percent rating is not warranted as the Veteran's PTSD was not manifested by symptoms such as gross impairment in thought processes or communication, grossly inappropriate behavior, an intermittent inability to perform activities of daily living , or memory loss for names of close relatives, or for the Veteran's own occupation or name.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what they observe or experience; for example, they are competent to report that he experiences certain symptoms such as irritability, nightmares, and suicidal ideation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran and his wife to be credible in their reports of the symptoms he experiences.  However, as with the medical evidence of record, their account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for PTSD shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In particular, the assigned 70 percent disability rating for PTSD contemplates a significant impact on the Veteran's employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 50 percent for PSTD with depressive disorder is denied prior to February 20, 2008.

A 70 percent rating for PTSD with depressive disorder is granted from February 20, 2008, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


